DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 02/06/2011 is acknowledged.  However, Applicant merely disagrees with the intended purpose of the invention group II as described by the Examiner.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-16, 18, 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1, 2, 4-16, 18, and 20-23 appear to be directed to a process/method. Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1, as currently amended, is illustrative of the presently claimed subject matter:
A method of optimizing transport unit/load dynamic traffic and schedule management comprising:
the system receiving a dispatched transport-unit data and load time inline and execute the applicable system program instruction to optimize scheduling;
the delay analyzer program comprising:
a computer program containing a set of instructions to monitor the transport-unit progress and report the transport-unit arrival status in real time before the transport-unit arrives;
the DTSM program comprising:
a computer program containing instruction to find the optimum schedule or dynamically adjust the schedule;
the system updating at least one database with the result.

The method, as best understood, requires a practitioner to perform steps of:

receiving a dispatched transport-unit data and load time timeline; 

monitor[ing] the transport-unit;

report[ing] the transport-unit arrival status in real time before the transport-unit arrives;

find[ing] the optimum schedule or dynamically adjust the schedule; and

updating at least one database with the result.


In essence, the claims are directed to a process for optimizing a loading/unloading plan by monitoring transport-unit progress and arrival status, and then scheduling and initiating loading/unloading based on the monitoring.
But for the recitation of “the system” and “a computer program,” all of the claim limitations are directed to and may be categorized as a method for organizing human activity because they are directed to managing a loading/unloading schedule.  Here, the claims are directed to managing communications between a carrier/transporter and a consigner/receiver.  This concept falls squarely within this category.  In regard to the dependent claims, they only further limit the abstract idea, but do not make it any less abstract.
Additionally, the Examiner notes that the steps of identifying (1) receiving a dispatched transport-unit data and load time inline, (2) monitoring the transport unit, (3) a reporting the transport-unit arrival status in real time, and (4) finding the optimum schedule or dynamically adjusting the schedule are the mental steps that could be performed entirely in the human mind, for example, by a docking manager.  CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 [99 USPQ2d 1690] (Fed. Cir. 2011) (“Computational methods which can be performed entirely in the human mind are the types of methods that embody the ‘basic tools of scientific and technological work’ that are free to all men and reserved exclusively to none.”) (quoting Gottschalk v. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972)).  The further dependent claims merely further specify and limit the abstract idea, but make it no less abstract.
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  In this instance, the claims merely require the steps to be performed by “the system” and use of a “program.”  These generically recited computer element does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of the computer system does not improve the functioning of the computer, but rather, only generally links the use of the abstract production parts management technique to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
	In applying step two of the Alice/Mayo analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are performing activities and/or functioning considered to be well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See MPEP § 2106.05(d)(II).
In regard to claims 1-8, 10, 27-29 and 11-14, and 16, these claims recites that at least one of the steps is performed by “the system” and use of a “program.”  In each instance, any additional recitation of computer elements recited in the claims is merely a generic computer component that is equivalent to stating “apply in with a computer,” which the Supreme Court has ruled is not sufficient to transform an abstract idea into eligible subject matter.  See Alice.  With respect to the step of “updating a database,” this limitation also describes a computer function that has been recognized as being well-understood, routine, and conventional functions when claimed in a merely generic convention.  See MPEP § 2106.05(d)(II)(i).
  Furthermore, the computer is recited with a high level of generality. See Specification, ¶ 00119, stating “[t]he different embodiments may be implemented using any hardware device or system capable of running program code 918.”  The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230.  Consequently, here, the recitation of a computer components is merely an insufficient attempt to limit the abstract idea to a technological environment.  Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently, is ineligible for patenting.

Claim Objections
The claims are objected to because the claim set includes claims that are single spaced.  See claims 1, 20-23.  All future claim sets must in their entirety have lines that are 1-1/2 or double spaced.  See 37 CFR 1.52(b).
In claim 1, line 15, the claim recites “the system.” This limitation does not have proper antecedent basis.  The use of the word “the” preceding these elements upon the first introduction suggests that these elements have already been introduced in the claim when in fact they have not.  In this instance, in order to avoid any confusion as to what element Applicant is referencing, Applicant should introduce each element with either “a” or “an,” as grammatically appropriate, and then subsequently refer to the already introduced limitations by either “said” or “the.”  
In regard to claim 21, line 2, the claim recite “the route list.”  This limitation does not have proper antecedent basis.  
In regard to claim 21, line 3, the claim recite “the route specific limitations.”  This limitation does not have proper antecedent basis.  
In regard to claim 21, line 4, the claim recites “each listed route.”  This limitation does not have proper antecedent basis.  
In regard to claim 22, the claim recites “the deadline.”  This limitation does not have proper antecedent basis.  
Additionally, in regard to claim 22, the claim recites “the unit.”  This limitation does not have proper antecedent basis.  
Additionally, in regard to claim 22, the claim recites “to produce delay projection.”  This phrasing is grammatically incorrect.  In this instance, in order to avoid any confusion as to what element Applicant is referencing, Applicant should introduce each element with either “a” or “an,” as grammatically appropriate (e.g. “to produce a delay projection.”).  
In regard to claim 2, the claim recites various acronyms.  To ensure clarity, the first time these elements are recited in the claim they should be spelled out with the acronym in parentheses, e.g. “Route Continuous Driving Time (RDT).”
In regard to claim 5, the claim recites “the relevant RVF alert.”  This limitation does not have proper antecedent basis.    
Claim 5 also recites “to existing RVG category.”  This phrasing is grammatically incorrect.  In this instance, in order to avoid any confusion as to what element Applicant is referencing, Applicant should introduce each element with either “a” or “an,” as grammatically appropriate.
Claim 6 recites “the currently existing road conditions.”  This limitation does not have proper antecedent basis.    
Claim 6 recites “the arrival time.”  This limitation does not have proper antecedent basis.   
Claim 7 recites “wherein the system updating at least one database further comprising . . .”  This phrasing is grammatically incorrect and must be corrected to ensure the claim is clear and concise. 
Claim 7 recite “the matched transport unit” and “the posted load deadline.”  These limitations do not have proper antecedent basis.    
Claim 8 recites “wherein the system updating at least one database further comprising . . .”  This phrasing is grammatically incorrect and must be corrected to ensure the claim is clear and concise. 
Claim 8 recites “the driver quality database” and “the driver.”  These limitations do not have proper antecedent basis.    
Claim 8 recites “ignoring RVF alert . . .”  In this instance, Applicant should reference each newly recited element with “a” or “an,” as grammatically appropriate, and then, when referencing an already-recited element, refer to it using “the” or “said.”  Correction is required.  
Claim 9 recites “wherein the system updating at least one database further comprising . . .”  This phrasing is grammatically incorrect and must be corrected to ensure the claim is clear and concise. 
Claim 9 recites “the unit breakdown.”  This limitation does not have proper antecedent basis.  
Claim 10 recites “the resource capabilities, limitations, and availability.”  This limitation does not have proper antecedent basis.  
Claim 10 recites “performing compatibility check” and “apply applicable DSR.”   Applicant should reference each newly recited element with “a” or “an,” as grammatically appropriate, and then, when referencing an already-recited element, refer to it using “the” or “said.”  Correction is required.  
Claim 13 recites “the transport-unit,” “the arrival time,” “the schedule time,” and “the resource availability.”  These limitations do not have proper antecedent basis.  
Claim 13 recites “the system issuing proceed order for the transport-unit . . .”  In regard to the limitation “proceed order,” Applicant should reference each newly recited element with “a” or “an,” as grammatically appropriate, and then, when referencing an already-recited element, refer to it using “the” or “said.”  Correction is required.  
Claim 14 recites “wherein the system updating at least one database further comprising . . .”  This phrasing is grammatically incorrect and must be corrected to ensure the claim is clear and concise. 
Claim 14 recites “issued DTSM proceed order.”  Applicant should reference each newly recited element with “a” or “an,” as grammatically appropriate, and then, when referencing an already-recited element, refer to it using “the” or “said.”  Correction is required.  
Claim 15 recites “wherein the system updating at least one database further comprising . . .”  This phrasing is grammatically incorrect and must be corrected to ensure the claim is clear and concise. 
Claim 15 also recites “the offer price.” This limitation does not have proper antecedent basis.  
Claim 16 recites “the first” and “the queue.” These limitations do not have proper antecedent basis.  
Claim 20 recites “the unit’s associated GPS.”  This limitation does not have proper antecedent basis.  
Claim 21 recites “the route list” and “the compatible routes.” These limitations do not have proper antecedent basis.  
Claim 22 recites “the deadline.”  This limitation does not have proper antecedent basis.  
The noted objections are exemplary rather than comprehensive.  Applicant must review all claim limitations to ensure they use consistent language, proper antecedent basis, proper grammar, and are clear and concise.  

Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system” in claims 1, 2 4-16, 18, 20-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 4-16, 18, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, the claim recites “a method” in the preamble of the claim, but then lists various computer-related components including “the delay analyzer program” and “the DTSM program,” which are recited as if they are components of a system.   Consequently, the claims are directed toward both a process and an apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  It is advised that applicant amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to perform the recited steps.
	Additional, in regard to claim 1, at line 16, the claim recites “the applicable system program instruction.”  This limitation does not have proper antecedent basis.  Mover, it is unclear whether this is referencing the previously-recited “system,” or some other system.  Additionally, these terms are vague and indefinite because it is unclear how one of ordinary skill may determine whether a program instruction is “applicable.”  
	Additional, in regard to claim 1, at line 17, the claim recites “the delay analyzer program.”  This limitation does not have proper antecedent basis.  Moreover, it is unclear whether this is referencing the previously-recited “applicable system program instruction,” or some other previously-recited element.    Correction is required.
Additional, in regard to claim 1, at line 17, the claim recites “the DTSM program.”  This limitation does not have proper antecedent basis.  Moreover, it is unclear whether this is referencing the previously-recited “delay analyzer pogrom, “computer program,” or some other previously-recited element.    Correction is required.
Additionally, in regard to claim 1, at line 20, the claim recites “the optimum schedule.”  This limitation does not have proper antecedent basis.  Moreover, the term “optimum” is a relative term which renders the claim indefinite.  The term "optimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.
Additionally, in regard to claim 1, the last line, the claim recites “the result.”  It is unclear what previous limitation this is referencing.  
In regard to claim 21, line 2, the claim recite “the compatible routes.”  This limitation does not have proper antecedent basis.  Moreover, the term “compatible” is a relative term which renders the claim indefinite.  The term "compatible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.
Claim 2 recites “applying applicable RDT, RRT, GRRT, URRT, ERRT, ERDT.”   The term “applicable” is a relative term which renders the claim indefinite.  Moreover, the listing of the various acronyms without a “or” or “and” between the last two acronyms listed (i.e. ERRT and ERDT) renders the claim ambiguous as to whether the claim requires all of these limitations, only at least one of these limitations, or only those that are “applicable.”    Correction is required.
Claim 5 recites “the relevant database.”  This limitation does not have proper antecedent basis and it is unclear whether this is referencing the at least one database as recited in claim 1.  Moreover, the term “relevant” is a relative term which renders the claim indefinite.  The term "relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.
Claim 6 recites “the unit/load progress.”  This limitation does not have proper antecedent basis.  Moreover, it is unclear if this limitation is referencing the “transport-unit progress” as recited in claim 1.
Claim 9 recites “the unit quality database.”  These limitations do not have proper antecedent basis.  Moreover, it is unclear if this limitation is referencing the “database” as recited in claim 1.
Claim 10 recites “apply applicable DSR.”   The term “applicable” is a relative term which renders the claim indefinite.  The term "compatible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.
Claim 12-13 recites “the system.”  However, claim 1 and claim 10, from which claim 12 and 13 depend, fails to recite a system as a component of the DTSM program.   Consequently, it is unclear what if any previously recited element “the system” is referencing.    Correction is required.
Claim 14 recites “the driver quality database.”  These limitations do not have proper antecedent basis.  Moreover, it is unclear if this limitation is referencing the “database” as recited in claim 1.
Claim 14 recites “the driver quality database.”  These limitations do not have proper antecedent basis.  Moreover, it is unclear if this limitation is referencing the “database” as recited in claim 1.
Claim 15 recites “the load” and “the DTSM calculated TDT.”    These limitations do not have proper antecedent basis.  Moreover, it is unclear if these limitation are referencing the previously recited “unit/load” and DTSM program as recited in claim 1.
Claim 18 recites “the system issuing DTSM proceed order. . .”  Applicant should reference each newly recited element with “a” or “an,” as grammatically appropriate, and then, when referencing an already-recited element, refer to it using “the” or “said.”  Correction is required.  It is unclear if this is referencing a previously element or introducing a new element.  Correction is required.  
Claim 18 also recites “the load order.”  It is unclear if this is referencing a previously element or introducing a new element.  Correction is required.  
Claim 20 recites “the entry/exit proceed order.”  It is unclear if this is referencing a previously element or introducing a new element.  Correction is required.  
Claim 20 recites “the unit/load entry exit.”  It is unclear if this is referencing a previously element or introducing a new element.  Correction is required.
The Examiner notes that the noted ambiguities are exemplary rather than comprehensive.  Applicant must review all claim limitations to ensure they are clear and concise.  

Indefinite claim limitations invoking 35 USC 112(f)
In regard to claims 1, 2 4-16, 18, 20-23, the claims recites “the system.”  This limitation is a “nonce term” that is interpreted as a means plus function limitation (See “Claim Interpretation” section of this Office action).  A nonce term is a non-structural term having no specific structural meaning.1
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the Examiner has reviewed the Specification and is unable to determine a structure described in the Specification for the performing the functions performed by “the system” as recited in the claim.  Consequently, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-14 16,18, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10 recite “The DTSM program of claim 1 further comprising . . .” Therefore, this claim is directed to the DTSM program, rather than to “the method of optimizing transport unit/load dynamic traffic and schedule management” as reacted in claim 1, and does not include the limitations recited in claim 1 other than those directed to DTSM program.   Claims 11-14, 16, 18, and 20 depend on claim 10 and acquire this same deficiency.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 1022
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-15, and 21-23,  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Augustine et al., US 2018/0144630 A1, hereinafter Augustine.

In regard to claim 1, Augustine discloses a method of optimizing transport unit/load dynamic traffic and schedule management comprising:
the system receiving a dispatched transport-unit data (see ¶ 0050, “Vehicle location mechanism 302 obtains a current location of the vehicle utilizing global positioning position (GPS) vehicle locating logic 314”) and load timeline (see ¶ 0047, disclosing “pickup time”) and execute the applicable system program instruction to optimize scheduling;
the delay analyzer program comprising:
a computer program containing a set of instructions to monitor the transport-unit progress and report the transport-unit arrival state in real time before transport-unit arrives (see ¶¶ 0046-0050, disclosing “vehicle location mechanism 302” determining each state of “location discrepancy”);
the DTSM program comprising:
a computer program containing a set of instruction to find the optimum schedule  (see ¶ 0053,  disclosing “a route suggestion to the current renter of the vehicle”) or dynamically adjust the schedule (see ¶ 0054, disclosing adjusting the schedule by “allowing the owner of the vehicle to provide another vehicle to the next renter”);
the system updating at least one database with the result (see ¶ 0050, disclosing “vehicle location mechanism 302 recalculates the boundaries at predefined intervals; see ¶ 0044, “storing . . . user generated data”).

In regard to claim 7, Augustine further discloses Claim 1 wherein the system updating at least one database further comprising the system updating the database with whether the matched transport unit can comply with the posted load deadline (see ¶ 0052, disclosing “Safe” state and ¶ 0053 disclosing “Recoverable” state).

In regard to claim 8, Augustine further discloses the system of claim 1 wherein the system updating at least one database further comprising the system updating the driver quality database when the driver ignoring RVF alert has led to unrecoverable delay status (see ¶ 0054, disclosing “vehicle location mechanism 302 determines the vehicle to be in the ‘Non-recoverable’ state” and subsequently provides a notification regarding the “no-show” situation).

In regard to claim 9, discloses the system of claim 1 wherein the system updating at least one database further comprising updating the unit quality database when the unit breakdown has led to unrecoverable delay status (see ¶ 0054, disclosing “vehicle location mechanism 302 determines the vehicle to be in the ‘Non-recoverable’ state” and subsequently provides a notification regarding the “no-show” situation).

In regard to claim 10, Augustine further discloses the DTSM program of claim 1 further comprising:
creating a digital schedule calendar database for a resource containing the resource capabilities, limitations and availability (see ¶ 0047, disclosing “a set of rental agreements stored in storage 306”);
performing compatibility check to match a compatible unit/load to the resource and apply applicable DSR to dynamically reserve the optimum timeslot for the unit/load (see ¶ 0047-0048).
	
In regard to claim 11, Augustine further discloses the DTSM program of claim 10 further comprising the system applying at least one DSR (see ¶¶ 0048-0056).

In regard to claim 12, Augustine discloses claim 10 further comprising the system considering the delay analyzer report (see ¶¶ 0048-0056).

In regard to claim 13, Augustine further discloses claim 10 further comprising the system issuing proceed order for the transport-unit according to the arrival time, the schedule time and the resource availability (see ¶¶ 0046-0050, disclosing “vehicle location mechanism 302” determining each state of “location discrepancy”).

In regard to claim 23, Augustine further discloses claim 10 further comprising: 
dynamically adjusting the timeslot for unit/load when dictated by the DTSM program instruction (ese ¶ 0054, disclosing “provider another vehicle to the next renter”).

In regard to claim 14, Augustine discloses claim 1 wherein the system updating at least one database further comprising the system updating the driver quality database depending on whether the transport-unit’s driver complied with issued DTSM proceed order (see ¶ 0054, “imposing penalties to the current renter of the vehicle”). 

In regard to claim 15, Augustine  discloses the system of claim 1 wherein the system updating at least one database further comprising the system adjusting the offer price for the load according to the DTSM calculated TDT (see ¶ 0054, “imposing penalties to the current renter of the vehicle”)

In regard to claim 21, Augustine further discloses the delay analyzer program of claim 1 further comprising:
generating the route list to determine the compatibility routes and associated required continues travel time by applying unit/load specific factors and the route specific limitations to determine each listed route required travel time (see ¶ 0049, disclosing “taking into consideration that different routes form the prescribed pickup location will impact the approximate travelling speed”).

In regard to claim 2, Augustine further discloses Claim 21 further comprising the system applying applicable RDT, RRT, GRRT, URRT, ERRT, ERDT (see ¶ 0046, disclosing “a set of dynamic boundaries around a prescribe pickup location agreed upon”).

In regard to claim 6, Augustine further discloses Claim 21 further comprising the system not considering the currently existing road condition the has not yet affected the unit/load progress to determine the arrival time (see ¶ 0047, disclosing “road conditions” are limited to roads within each of the boundaries).

In regard to claim 22, Augustine further discloses claim 21 further comprising:
analyzing each route’s required travel time vs current remaining time to the deadline to determine whether the unit has sufficient time to arrive before the deadline according to the route list to produce delay projection (see ¶ 0045, disclosing “four states of location discrepancy are safe, recoverable, non-recoverable, and ready).

In regard to claim 4, Augustine further discloses Claim 22 further comprising the system analyzing the route list to determine whether RVF exists (see ¶ 0049, disclosing “taking into consideration [ ] different routes).

In regard to claim 5, Augustine further discloses Claim 22 further comprising the system issuing the relevant RVF alert according to existing RVF category and updating the relevant database (see ¶ 0053, disclosing providing a route suggestion to a vehicle that is in the recoverable state).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Smith et al., US 2018/0247261 A1, hereinafter Smith).

In regard to claim 18, Augustine fails to further disclose Claim 13 wherein the system issuing DTSM proceed order further comprising the system issuing a gate pass proceed order for authorizing the unit/load entering or exiting a facility.
Millhouse discloses the system issuing a gate pass proceed order for authorizing the unit/load entering or exiting a facility (see ¶ 0067, disclosing access code is displayed on a monitor screen at the gate and the driver enters the code into and the driver proceeds to the gate).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to have included issuing a gate pass proceed order for authorizing the unit/load entering or exiting a facility, as disclosed by Millhouse, in order to ensure all drivers arriving at the prescribed location are authorized to do so.  Such a feature would improve ensure resources are used efficiently.

In regard to claim 16, Augustine fails to disclose Claim 10 further comprising the system prioritizing the first to arrive transport unit in the queue for an earlier available scheduling.
Millhouse discloses the system prioritizing the first to arrive transport unit in the queue for an earlier available scheduling (see ¶ 0063, disclosing “the distribution center prioritizes the delivery based upon the estimated arrive time”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present invention to have included prioritizing the first to arrive transport unit in the queue for an earlier available scheduling, as disclosed by Millhouse, in order to ensure resources are allocated to the first to arrive.  Such a feature would improve ensure resources are used efficiently.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Smith in further view of Examiner’s Official Notice.
In regard to claim 20, as best understood, the combination of Augustine and Smith fails to disclose Claim 18 wherein the system issuing the entry/exit proceed order further comprising the system denying the unit/load entry/exit when at least one of the following conditions exists:
the unit/load does not have the load order associated with the facility
the unit/load has not arrived according to the valid proceed order in the database
the system has indicated the unit location associated with the load is different than the facility location
the system has discovered a disconnect in the stored unit/load trip data history in database;
the system has discovered an abnormality in the unit travel history
the system monitoring of the unit has indicated abnormal unit activity in the facility boundary not matching with the unit/load order
the unit’s associated GPS showing a different location other than the facility location in the database
the system monitoring of the unit has indicated the unit has not followed the issued proceed order timelines or instruction.
However, the Examiner takes Office notice that it is notoriously old and well-known in the art to deny entry of a vehicle when there is some abnormality discovered regarding the vehicle.  Modifying Augustine to include denying units when such anomalies occur would improve any logistics tracking system in the same manner, by helping to discover and prevent fraudulent activities from occurring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Zare whose telephone number is 571-270-3266.  The examiner can normally be reached on weekdays from 9 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/Scott A Zare/

Scott A Zare
Primary Examiner, Art Unit 3687

March 13, 2021


    
        
            
        
            
    

    
        1 The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."  MPEP § 2181(I)(A).
        
        2 Although the scope of the claims is ambiguous in view of the rejections under 35 USC 112, nevertheless, in order to promote compact prosecution, that Examiner has addressed the claims, as best understood, in view of the prior art.